Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
Reasons for Allowance
Claims 1, 3-13, 15, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest an aquarium comprising a tank body and a water pump, wherein the water pump comprises a stator and a rotor, a rotor chamber arranged at one side of the tank wall configured to accommodate the rotor, a rotation shaft arranged in the rotor chamber configured to support the rotor, an impeller arranged in the rotor chamber configured to connect with the rotor, a stator chamber configured to accommodate the stator, wherein the stator chamber is arranged at a position corresponding to a position of the rotor chamber so that the stator drives the rotor, a rear limiting apparatus comprising a limiting mechanism arranged around the rotation shaft, wherein the stator is encapsulated in the stator chamber, an encapsulating chamber is arranged in the stator chamber, the stator is encapsulated in the encapsulating chamber, and an isolating chamber matched with the rotor chamber is arranged in the encapsulating chamber, a part of a bottom wall of the tank body protrudes towards the inside of the tank body to form an accommodating groove, a part of a bottom plate of the accommodating groove protrudes towards inside of the accommodating groove to form the rotor chamber, the rotation shaft has a first rotation shaft end part that extends out of the impeller and a second rotation shaft end part that extends out of the rotor, the limiting mechanism formed so that movement of the rotor and the impeller towards the second rotation shaft end part along an axial direction of the rotation shaft is limited and thus slide or drop of the rotor and the impeller is avoided.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642